OPINION — AG — QUESTION: WHAT IS THE RELATIONSHIP OF SENATE BILL NO. 24 WITH IS "AN ACT PERTAINING TO WORTHLESS CHECKS, DRAFTS, OR ORDERS" AND 21 O.S. 1961 1541 [21-1541], WHICH DEALS WITH "FALSE OR BOGUS CHECKS". YOUR QUESTIONS RELATE TO THE INTER RELATIONSHIP OF SAID ACT AND STATUTE. ANSWER: THE ATTORNEY GENERAL CONCLUDES IN ANSWER THAT SENATE BILL NO. 24 IS THE LASTEST EXPRESSION OF THE LEGISLATIVE WILL INSOFAR AS OFFENSES DEALING WITH INSUFFICIENT FUNDS ARE CONCERNED AND THAT IS THEREFORE SUPERSEDES 21 O.S. 1961 1541 [21-1541] TO THIS EXTENT ONLY. SECTION 2 OF SENATE BILL 24 TO MEAN THAT REFUSAL BY A DRAWEE TO HONOR A CHECK, DRAFT, OR ORDER, WHICH HAS BEEN PRESENTED TO SUCH DRAWEE WITHIN THIRTY DAYS AFTER IT HAS BEEN DELIVERED TO AND ACCEPTED BY THE PAYEE IS ENOUGH EVIDENCE UPON WHICH A PROSECUTOR MAY CAUSE CHARGES TO BE FILED AND AN ARREST WARRANT ISSUED. (CHARLES OWENS)